
	
		II
		112th CONGRESS
		2d Session
		S. 3694
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2012
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to enhance existing programs providing mitigation
		  assistance by encouraging States to adopt and actively enforce State building
		  codes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Building Code Incentive Act of
			 2012.
		2.FindingsCongress finds that—
			(1)mitigation
			 planning is the foundation for saving lives, protecting residential and
			 commercial properties, and developing disaster resistant communities;
			(2)recent studies of
			 the performance of building structures during disasters have demonstrated that
			 the adoption and active enforcement of State building codes have greatly
			 reduced residential and commercial property damage and personal injury
			 resulting from major disasters;
			(3)modern building
			 codes govern all aspects of construction and are designed to ensure that
			 single-family residential dwellings and commercial structures are protected
			 from natural disasters;
			(4)the people of the
			 United States rely on active enforcement of modern building codes for assurance
			 that minimum standards for reducing personal injuries and property damages have
			 been met in the buildings they live in, work in, and visit everyday;
			(5)active enforcement of building codes plays
			 an increasingly important role in public safety and loss prevention of
			 residential and commercial property;
			(6)active enforcement of building codes based
			 on nationally recognized models reduces the need for public disaster aid,
			 creates sustainable communities, promotes a level and consistent playing field
			 for design professionals, suppliers, and builders, and can contribute to the
			 durability of residential and commercial structures;
			(7)under the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
			 seq.), the Federal Emergency Management Agency provides Federal assistance to
			 States for mitigation efforts;
			(8)it is beneficial
			 and appropriate to expand Federal mitigation assistance to encourage States to
			 take a comprehensive and integrated approach to disaster loss reduction;
			 and
			(9)it is beneficial
			 to the Federal Government and appropriate that Federal mitigation assistance be
			 used to encourage the adoption and active enforcement of State building codes
			 as a disaster mitigation strategy under the auspices of a comprehensive
			 disaster loss reduction plan.
			3.PurposesThe purposes of this Act are to—
			(1)substantially
			 mitigate the occurrence of loss to residential and commercial property, reduce
			 and minimize damage when losses to residential and commercial property occur,
			 improve the quality and value of residential and commercial property, and
			 reduce the need for public disaster aid;
			(2)provide incentives
			 for the adoption and active enforcement of State building codes;
			(3)encourage States to continue their key
			 responsibility to coordinate all State and local activities relating to hazard
			 evaluation and mitigation, as specified in section 201.3(c) of title 44, Code
			 of Federal Regulations, through the adoption and active enforcement of State
			 building codes; and
			(4)encourage States
			 to require that local governments use a current version of a nationally
			 applicable model building code that address natural hazards as a basis for
			 design and construction of State-sponsored mitigation projects described in
			 section 201.5(b)(4)(iv) of title 44, Code of Federal Regulations.
			4.Additional mitigation
			 assistance
			(a)In
			 generalSection 404 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5170c) is amended by adding at the end the following:
				
					(d)Additional
				mitigation assistance
						(1)In
				generalIf, at the time of a declaration of a major disaster, the
				affected State has in effect and is actively enforcing throughout the State a
				State building code that satisfies the conditions in paragraph (2), the
				President may increase the maximum total of contributions under this section
				for the major disaster, as specified in subsection (a) and section 322(e), by
				an amount equal to 4 percent of the estimated aggregate amount of grants to be
				made (less any associated administrative costs) under this Act with respect to
				the major disaster.
						(2)SubmissionTo
				be eligible for an increased Federal share under paragraph (1), a State shall
				certify to the President that the State has a building code that—
							(A)is consistent with
				the most recent version of a nationally recognized model building code;
							(B)has been adopted
				by the State within 6 years of the most recent version of the nationally
				recognized model building code; and
							(C)uses the
				nationally recognized model building code as a minimum standard.
							(3)ApprovalThe
				President shall approve the additional assistance under this section, if the
				President determines that the certification of the State provided under
				paragraph (2) is sufficient and is submitted not later than 90 days after the
				date of a declared disaster.
						(4)Periodic
				updatesThe President, acting
				through the Administrator, shall set appropriate standards, by regulation, for
				the periodic update, resubmittal, and approval of a State building code
				approved by the President in accordance with paragraph (3) that are consistent
				with similar requirements related to mitigation planning under section
				322.
						(5)DefinitionsIn
				this subsection, the following definitions apply:
							(A)Actively
				enforcingThe term actively enforcing means
				effective jurisdictional execution of all phases of a State building code in
				the process of examination and approval of construction plans, specifications,
				and technical data and the inspection of new construction or renovation.
							(B)Nationally
				recognized model building codeThe term nationally recognized model
				building code means a building code for residential and commercial
				construction and construction materials that—
								(i)has been developed
				and published by a code organization in an open consensus type forum with input
				from national experts; and
								(ii)is based on
				national structural design standards that establish minimum acceptable criteria
				for the design, construction, and maintenance of residential and commercial
				buildings for the purpose of protecting the health, safety, and general welfare
				of the building’s users against natural disasters.
								(C)State building
				codeThe term State
				building code means requirements and associated standards for
				residential and commercial construction and construction materials that are
				implemented on a statewide basis by ordinance, resolution, law, housing or
				building code, or zoning ordinance. At a minimum, such requirements and
				associated standards shall apply—
								(i)to
				construction-related activities of residential building contractors applicable
				to single-family and 2-family residential structures; and
								(ii)to
				construction-related activities of engineers, architects, designers, and
				commercial building contractors applicable to the structural safety, design,
				and construction of commercial, industrial, and multifamily structures.
								(6)RegulationsNot
				later than 180 days after the date of enactment of this subsection, the
				President, acting through the Administrator of the Federal Emergency Management
				Agency, shall issue such regulations as may be necessary to carry out this
				subsection.
						.
			(b)ApplicabilitySection
			 404(d) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act,
			 as added by this section, shall apply to major disasters declared on or after
			 October 24, 2012. Major disasters declared during the period beginning on
			 October 24, 2012 and ending on the date of enactment of this Act, shall have 90
			 days from date of enactment of this Act to submit the certification required
			 under 404(d)(2) of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act, as added by this Act.
			
